DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on March 8, 2021, were received. Claim 1 has been amended. Claim 2 has been previously cancelled. Claims 5-6 have been previously withdrawn from consideration. Therefore, Claims 1, 3-4 and 7-9 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 7, 2020.

Claim Rejections - 35 USC § 112
4.	The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome based on the amendments to the Claim and the arguments presented on pages 5-7 of the Remarks dated March 8, 2021.

Claim Rejections - 35 USC § 103
5.	Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Doh et al. (KR 20140136321).

Doh et al. disclose a method of manufacturing a composite anode material (paragraph 0073), the method comprising: a preparation step of mixing a carbonaceous material and solid silicon as raw materials (paragraph 0011 and claim 1); and a carbothermal shock step of rapidly heating the carbonaceous material so that the solid silicon is melted using the heated carbonaceous material and is dispersed and attached 
With regard to Claim 3, Yao et al. disclose wherein the carbonaceous material is at least a carbon fiber (carbon nanofiber) (pages 1-4). 
With regard to Claim 7, Yao et al. disclose wherein the carbothermal shock step is controlled such that a diameter of the multi-metallic nanoparticles attached to the surface of the carbonaceous nanofiber material is 3.51 ± 0.62 nm at 5 milliseconds, 5.01 ± 1.69 nm at 55 milliseconds, 8.57 ± 1.98 nm at 1 second, and 13.50 ± 6.98 nm at 10 seconds (page 4), which meets the claimed limitation of 100 nm or less. 
With regard to Claim 8, Yao et al. disclose wherein, after the carbothermal shock step, a cooling step is performed so as to prevent the multi-metallic nanoparticles attached to the surface of the carbonaceous nanofiber material from growing due to thermal energy remaining in the carbonaceous nanofiber material (page 1).

s 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Doh et al. (KR 20140136321), as applied to Claims 1, 3, 7 and 8 above, and in further view of Zhamu et al. (US 2020/0313162 A1).
With regard to Claim 4, Yao et al. and Doh et al. disclose the method in paragraph 5 above, including a carbonaceous material of carbon nanofibers (page 1) but do not specifically disclose wherein the carbonaceous material is graphite, and the preparation step is performed by subjecting graphite and silicon particles to mixing and then pressing. 
Zhamu et al. disclose a method of manufacturing a composite anode material, the method comprising: a preparation step of mixing a carbonaceous material, such as carbon or graphite, and solid silicon, considered one of the an anode active materials, as raw materials, which form anode active material-decorated graphite particles in which the silicon particles are attached to the surface of the graphite particles (see Abstract, paragraphs 0018-0020, 0028), and pressing the anode active material-decorated graphite particles (paragraph 0094). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use graphite as the carbonaceous material and to subject the graphite and silicon particles to mixing a pressing in the method of Yao et al. and Doh et al., because Zhamu et al. teach that these materials achieve higher energy density cells (paragraph 0059), are environmentally benign and cost-effective (paragraph 0001), and the step of pressing optimizes the material properties (paragraph 0094). 

Neither Yao et al., Doh et al., nor Zhamu et al., teach the carbonaceous material having a diameter of 15 to 20 µm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the carbonaceous material to have a diameter of 15 to 20 µm, since such a modification would only involve a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV).

Response to Arguments
7.	Applicant's arguments filed March 8, 2021, have been fully considered but they are not persuasive. 
	Applicant argues, “Yao et al. only discloses a method of alloying up to 8 different “Metal” elements (Pt, Pd, Ni, Fe, Co, Au, Cu, or Sn) into single-phase solid solution nanoparticles (HEANPs) by a mixture of thermal shock precursor metal salts loaded on a carbon support and does not specifically disclose silicon as a specific substance.”
	Yao et al. disclose elements Pt, Pd, Ni, Fe, Co, Au, Cu, or Sn, and specifically states “among others” (page 2,column 2), which leaves open the option for the use of other like materials.  As such, Doh et al. is properly used to cure the deficiencies of Yao et al.
	However, Applicant argues that, “Doh et al. merely discloses forming a mixed solvent by mixing a solvent containing a carbon precursor and a methanol-based 
	Doh et al. is relied upon to cure the deficiency of silicon lacking in the Yao et al. reference by teaching silicon-carbon nanoparticles that are dispersed through a rapid process of a pulse discharge.  Yao et al. teach the specifically claimed limitations of “conditions and time of the carbothermal shock”. Therefore, the combination of references is proper to teach all of the claimed limitations of the instant invention and any possible unexpected results the present invention may exhibit. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725